Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or wherein genetically encoded physical barrier components comprise suberin, and Casparian Strip, or wherein suberin is encoded by a MYB41 gene that has been mutated to encode an aspartate residue at amino acid 251.

Group II, claim(s) 1-4 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or wherein genetically encoded physical barrier components comprise suberin, and Casparian Strip, or wherein Casparian Strip is encoded by a MYB36 gene.

Group III, claim(s) 1, 11-12 (part), 15 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or wherein genetically encoded water filtering and transport components comprise an aquaporin, or wherein said aquaporin is a plasma membrane intrinsic protein.

Group IV, claim(s) 1, 11-12 (part), 15 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or wherein genetically encoded water filtering and transport .

Group V, claim(s) 1, 11-12 (part), 15 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or wherein genetically encoded water filtering and transport components comprise an aquaporin, and wherein said aquaporin is a tonoplast intrinsic membrane protein.

Group VI, claim(s) 1, 21, 22 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or  wherein genetically encoded physical barrier components  and the genetically encoded water filtering and transport components are expressed by a root epidermal promoter.

Group VII, claim(s) 1, 29, 30-31 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or  wherein genetically encoded water retention and pumping components comprise a mannitol biosynthesis protein and a mannitol transport protein, or wherein mannitol biosynthesis protein is encoded by a mannose-6-phosphate reductase gene.

Group VIII, claim(s) 1, 29, 30-31 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or  wherein genetically encoded water retention and pumping components comprise a mannitol biosynthesis protein and a mannitol transport protein, or wherein mannitol transport protein is encoded by a mannitol transporter gene.
 
Group IX, claim(s) 1, 38, 39 (part), 42, 47-49, drawn to a transgenic plant genetically engineered to produce purified water, comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components, or .

Group X, claim(s) 50, drawn to a method of producing purified water from salt or sea water, comprising growing a plant in salt of sea water and collecting the purified water produced by the plant

Group XI, claim(s) 51-52, drawn to a genetic construct.

The technical feature linking Groups I-XI is a transgenic plant comprising genetically encoded physical barrier components; genetically encoded water filtering and transport components; and genetically encoded water retention and pumping components.  However, the document CN 103224294  (SHANDONG ACADEMY OF AGRICULTURAL SCIENCES HIGH-TECH RESEARCH CENTER; Published 31 July 2013) teaches a genetically engineered plant overexpressing aquaporin gene to produce purified water.  The abstract discloses “The invention discloses a sewage purification device based on plant aquaporins, and belongs to the technical field of biology. The sewage purification device based on the plant aquaporins comprises pressurized equipment, a sewage purification pool, a plant, a collecting pipeline and a purified water container"), and comprising genetically encoded water filtering and transport components (para [0015]; para [0009]; 'The roots of the plants placed in water purifying tank, the plant stem through the upper cover detachably connected to the circular collecting pipe"), wherein said plant produces purified water when grown in water containing an impurity (abstract), and wherein at least one of said components is exogenously provided to said plant (para [0015]).  Also see abstract, para [0009], [0015], [0025], [0033].  While, Shandong does not specifically teach a) genetically encoded physical barrier components; c)  genetically encoded water retention and pumping components.  However, genetically encoded physical barrier components [e.g. in the root epidermis, to regulate water or nutrient intake, etc.], and genetically encoded water retention and pumping components [e.g. to retain osmotic balance and prevent osmotic stress] would have been inherent properties of the transgenic plant taught by Shandong.
Therefore, the technical feature linking Groups I-XI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art.  

Accordingly, Groups I-XI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one 
Applicant is required to make the following election:
For Group I: Election of one MYB41 gene from parts a) through c) of claim 4.
 
For Group II: Election of one MYB36 gene from parts d) through f) of claim 4.

For Group III: Election of one plasma membrane intrinsic protein gene from parts a) through c) of claim 15.
For Group IV: Election of one tonoplast intrinsic membrane protein gene from parts d) through f) of claim 15.
For Group V: Election of one plasma membrane intrinsic protein gene from parts a) through c) of claim 15, and election of one tonoplast intrinsic membrane protein gene from parts d) through f) of claim 15.
For Group VI: Election of one root epidermal promoter from parts a) through g) of claim 22.
For Group VII: Election of one Mannose-6-phosphate reductase gene from parts a) through c) of claim 31.
For Group VIII: Election of one mannitol transporter gene from parts d) through f) of claim 31.
For Group IX: Election of one xylem parenchyma-specific promoter from parts a) through c).

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663